Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-16 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gordon (9432803).
Regarding claims 1, 14 and 20, Gordon discloses an apparatus (see Fig. 5 server 150) comprising a processer (processor 501) and a memory (memory 502) including computer program code (Memory 502 is non-transitory and non-volatile computer storage memory, col. 13, line 39-40, for claim 20), the computer program code configured to, when executed by the processer, cause the apparatus to (method 600, Fig. 6, for claim 1):
obtain a request for determining a position estimate of a certain position, wherein with the request, the certain position of a single apparatus is requested (mobile-terminated location requests, Abstract); 
obtain or determine a deviate information indicative of an offset that is added to the position estimate to be determined; and 

Regarding claim 2, Gordon discloses wherein the single apparatus is a radio node (see mobile station 111in Fig. 2, col. 10, lines 24-50)(mobile devices are data, voice text devices in a wireless network).
Regarding claims 3, 15, Gordon discloses wherein the request comprises or is accompanied by a fingerprint information indicative of one or more signals sent by the single apparatus, wherein the position estimate is determined further based on the fingerprint information (embodiments comprise a radio-frequency “fingerprinting” technology that is based on empirical radio-frequency measurements reported by each mobile station to its serving base transceiver station along with the telecommunications-event report/request, col. Col. 10, line 63 to col. 11. Line 1).
Regarding claims 4, 16, Gordon discloses wherein the offset of the deviate information is a random-like offset that is applied to the position when the position is determined (a telecommunication server/location engine is subscription based which is known using encrypted key for providing information, an encrypted key is a random like information).
Regarding claim 5, Gordon discloses wherein the offset is always the same for a certain single apparatus (50-meter accuracy within 5 seconds of the request at the 67th percentile, col. 11, lines 3-4).
Regarding claim 6, Gordon discloses wherein the uncertainty radius indicates that the position of the position estimate is not exact (the meaning of uncertainty).

Regarding claims 10-11, Gordon discloses (also refer to rejection of claims 4, 16 for subscription based service) wherein the deviate information is determined further based on an identifier of the single apparatus combined with a secret value and the deviate information is determined further based on a hash function that is determined based on the combination of the identifier of the single apparatus and the secret value (cryptography is a hash function which commonly used in subscription based service).
Regarding claims 12-13, Gordon discloses wherein the offset is comprised by or associated with a radio map coverage map, step 603 in Fig. 6), or a part of the radio map and wherein the offset is obtained from the radio map, or a part of the radio map, prior to the determining of the deviate information (step 603 is a prior step to position estimation).

Allowable Subject Matter
Claims 7-8 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov